14‐4071‐cv 
Friends of Animals v. Clay et al.  




                                            In the
              United States Court of Appeals
                             For the Second Circuit
                                            ________ 
                                       AUGUST TERM 2015 
                                         No. 14‐4071‐cv 
                                                   
                                      FRIENDS OF ANIMALS, 
                                       Plaintiff‐Appellant, 
                                                   
                                                 v. 
                                                   
           WILLIAM CLAY, IN HIS OFFICIAL CAPACITY AS A DEPUTY 
    ADMINISTRATOR IN THE DEPARTMENT OF AGRICULTURE, ANIMAL AND 
      PLANT HEALTH INSPECTION SERVICES, AN AGENCY OF THE UNITED 
    STATES, AND UNITED STATES FISH AND WILDLIFE SERVICE, AN AGENCY 
                         OF THE UNITED STATES, 
                          Defendants‐Appellees. 
                                      
                                 ________ 
                                      
              Appeal from the United States District Court 
                  for the Eastern District of New York 
                                 ________ 
 
                   ARGUED: DECEMBER 10, 2015 
                   DECIDED: JANUARY 26, 2016 
                            ________ 
                                 
Before: CABRANES, POOLER, and LYNCH, Circuit Judges. 
                                              




                               ________ 
      Plaintiff‐appellant  Friends  of  Animals  appeals  an  October  3, 
2014 order of the United States District Court for the Eastern District 
of  New  York  (John  Gleeson,  Judge)  granting  summary  judgment  in 
favor  of  defendants‐appellees  William  Clay,  in  his  official  capacity 
as  a  Deputy  Administrator  in  the  Department  of  Agriculture,  the 
United  States  Animal  and  Plant  Health  Inspection  Service,  and  the 
United States Fish and Wildlife Service.  Friends of Animals brought 
this action challenging the Fish and Wildlife Service’s issuance of a 
“depredation  permit”  to  the Port  Authority  of  New  York  and  New 
Jersey,  which  authorizes  the  emergency  “take”  of  migratory  birds 
that  threaten  to  interfere  with  aircraft  at  John  F.  Kennedy 
International  Airport.    Friends  of  Animals  argues  that  federal 
regulations prohibit the Fish and Wildlife Service from issuing such 
a permit.  We disagree, and accordingly AFFIRM. 

                                ________ 
                                      
                    MICHAEL  RAY  HARRIS,  Friends  of  Animals, 
                    Centennial, CO, for Plaintiff‐Appellant. 
                     
                    MARGARET  M.  KOLBE  (Varuni Nelson and Sandra 
                    L.  Levy,  on  the  brief),  Assistant  United  States 
                    Attorneys,  for  Robert  L.  Capers,  United  States 
                    Attorney, Eastern District of New York, Brooklyn, 
                    NY, for Defendants‐Appellees. 
                                ________ 
                                      
 




                                     2 
                                               




JOSÉ A. CABRANES, Circuit Judge: 

       Plaintiff‐appellant  Friends  of  Animals  (“FOA”)  appeals  an 
October  3,  2014  order  of  the  United  States  District  Court  for  the 
Eastern  District  of  New  York  (John  Gleeson,  Judge)  granting 
summary  judgment  in  favor  of  defendants‐appellees  William  Clay 
(“Clay”),  in  his  official  capacity  as  a  Deputy  Administrator  in  the 
Department  of  Agriculture,  the  United  States  Animal  and  Plant 
Health Inspection Service (“APHIS”), and the United States Fish and 
Wildlife  Service  (“FWS”).    FOA  brought  this  action  challenging 
FWS’s  issuance  of  a  “depredation  permit”  to  the  Port  Authority  of 
New  York  and  New  Jersey  (the  “Port  Authority”).    The  permit 
authorizes the emergency “take” of migratory birds that threaten to 
interfere  with  aircraft  at  John  F.  Kennedy  International  Airport 
(“JFK”).    FOA  argues  that  FWS’s  own  regulations  unambiguously 
prohibit  it  from  issuing  such  a  permit  and  that  the  permit  should 
therefore  be  set  aside  as  the  product  of  agency  action  that  was 
“arbitrary,  capricious,  an  abuse  of  discretion,  or  otherwise  not  in 
accordance  with  law.”    5  U.S.C.  § 706(2)(A).    FWS  argues  that  its 
regulations unambiguously authorize the issuance of such a permit.  
On  our  de  novo  review  of  the  District  Court’s  grant  of  summary 
judgment,  see  Karpova  v.  Snow,  497  F.3d  262,  267  (2d  Cir.  2007),  we 
agree with FWS, and accordingly AFFIRM. 




                                       3 
                                                         




                                   BACKGROUND 

        The  taking1  of  migratory  birds  is  governed  by  the  Migratory 
Bird  Treaty  Act  (“MBTA”),  16  U.S.C.  §  703  et  seq.,  and  regulations 
promulgated thereunder.  The MBTA, which implements a series of 
treaties  as  federal  law,  see  Fund  for  Animals  v.  Kempthorne,  538  F.3d 
124, 126‐28 (2d Cir. 2008), prohibits the taking of any bird protected 
by  those  treaties  “[u]nless  and  except  as  permitted  by  regulations” 
promulgated under the statute, 16 U.S.C. § 703(a).  The Secretary of 
the Interior is charged with “determin[ing] when . . . it is compatible 
with the terms of the conventions to allow” the taking of migratory 
birds and with “adopt[ing] suitable regulations” in accordance with 
those determinations.  Id. § 704(a).  One such regulation is 50 C.F.R. 
§ 21.41.    Under  §  21.41,  FWS  may  issue  “depredation  permits”  that 
authorize the taking (or possession or transport) of migratory birds 
that are causing injury to certain human interests.  50 C.F.R. § 21.41.2 


1 To “take” a bird is “to pursue, hunt, shoot, wound, kill, trap, capture, or collect, 
or  attempt  to  pursue,  hunt,  shoot,  wound,  kill,  trap,  capture,  or  collect”  it.    50 
C.F.R. § 10.12 (2014). 
2
 Title 50 of the Code of Federal Regulations, Section 21.41 (“Depredation 
permits”), provides: 
        (a) Permit requirement.  Except as provided in §§ 21.42 through 
        21.46, a depredation permit is required before any person may 
        take, possess, or transport migratory birds for depredation control 
        purposes.  No permit is required merely to scare or herd 
        depredating migratory birds other than endangered or threatened 
        species or bald or golden eagles. 
        (b) Application procedures.  Submit application for depredation 
        permits to the appropriate Regional Director (Attention: 




                                               4 
                                               




    Migratory bird permit office).  You can find addresses for the 
    Regional Directors in 50 C.F.R. 2.2.  Each application must contain 
    the general information and certification required in § 13.12(a) of 
    this subchapter, and the following additional information: 
           (1) A description of the area where depredations are 
           occurring; 
           (2) The nature of the crops or other interests being injured;  
           (3) The extent of such injury; and 
           (4) The particular species of migratory birds committing 
           the injury. 
    (c) Additional permit conditions.  In[ ]addition to the general 
    conditions set forth in part 13 of this subchapter B, depredation 
    permits shall be subject to requires [sic], in this section: 
           (1) Permittees may not kill migratory birds unless 
           specifically authorized on the permit. 
           (2) Unless otherwise specifically authorized, when 
           permittees are authorized to kill migratory birds they may 
           do so only with a shotgun not larger than No. 10 gauge 
           fired from the shoulder, and only on or over the 
           threatened area or area described on the permit. 
           (3) Permittees may not use blinds, pits, or other means of 
           concealment, decoys, duck calls, or other devices to lure or 
           entice birds within gun range. 
           (4) All migratory birds killed shall be retrieved by the 
           permittee and turned over to a Bureau representative or 
           his designee for disposition to charitable or other worthy 
           institutions for use as food, or otherwise disposed of as 
           provided by law. 
           (5) Only persons named on the permit are authorized to 
           act as agents of the permittee under authority of the 
           permit. 




                                     5 
                                                          




           Migratory  birds  that  congregate  near  airports  pose  a  well‐
known threat to human safety.  Indeed, “bird strikes” have resulted 
in  several  near‐catastrophes  at  JFK  and  nearby  LaGuardia  Airport 
(“LaGuardia”).    See  J.A.  396  (describing  a  1975  collision  between 
herring  gulls  and  a  DC‐10,  which  caused  the  aircraft’s  engine  to 
explode  and  the  aircraft  itself  to  catch  fire);  id.  (describing  a  1995 
collision  between  two  Canada  geese  and  a  Concorde  jet,  which 
caused  “major  damage”  to  the  aircraft);  J.A.  405  (describing  a  2009 
incident  in  which  a  pilot  was  compelled  to  land  a  jetliner  on  the 
Hudson  River  after  it  collided  with  a  flock  of  geese).3    In  order  to 
reduce  the  risks  associated  with  such  bird  strikes,  the  Port 
Authority—which  operates  JFK,  as  well  as  LaGuardia—has 
maintained a depredation permit since 1994, renewing it each year.   

           The  permit  of  which  FOA  complains  was  issued  by  FWS  on 
June 11, 2014.4  It identifies eighteen species of migratory birds that 


           (d) Tenure of permits.  The tenure of depredation permits shall be 
           limited to the dates which appear on its [sic] face, but in no case 
           shall be longer than one year. 
3    References to “J.A.” are to the joint appendix. 
4
  FOA  initially  directed  its  challenge  at  a  depredation  permit  issued  in  2013, 
under the authority of which three snowy owls were killed in December of that 
year.    The  2013  permit  was  renewed  in  June  2014  and  its  terms  lightly  altered.  
See  Friends  of  Animals  v.  Clay,  No.  13  Civ.  7293  (JG),  2014  WL  4966122,  at  *6  n.5 
(E.D.N.Y.  Oct.  3,  2014);  J.A.  1590.    Observing  that  the  2014  permit,  though  not 
identical to the 2013 permit, “authorizes the essential activities challenged in the 
original Complaint,” the District Court concluded that “the case [was] not moot.”  
Friends  of  Animals,  2014  WL  4966122,  at  *6  n.5.    The  parties  have  not  discussed 
whether  the  mootness  doctrine  precludes  our  adjudicating  the  legality  of  the 




                                               6 
                                                         




have, in the past, compromised public safety at JFK, and authorizes 
the Port Authority to take a quota of birds of each species.  See J.A. 
1590. 

         In  addition  to  setting  out  these  species‐specific  quotas,  the 
challenged  permit  contains  an  “emergency‐take”  provision.    This 
provision  empowers  the  Port  Authority,  “in  emergency  situations 
only,” to take any migratory bird (except bald eagles, golden eagles, 
or  endangered  or  threatened  species)  that  poses  a  “direct  threat  to 
human  safety”—defined  as  a  “threat  of  serious  bodily  injury  or  a 
risk  to  human  life”—even  if  it  is  of  a  species  not  listed  on  the 
permit.5    J.A.  1591  (emphasis  in  original).    FWS  “rarely  includes  an 
emergency  take  provision  in  its  migratory  bird  permits,”  but—
mindful  of  the  “grave  risks”  that  arise  when  birds  congregate  near 
aircraft—it makes an exception for airports.  J.A. 1569–70. 




superseded  2013  permit;  thus,  we  will  focus,  as  the  District  Court  apparently 
determined was proper, on the operative 2014 permit.  
5 When the Port Authority takes a migratory bird pursuant to its emergency‐take 
authority,  it  is  obliged  to  file  within  72  hours  a  report  that  (1)  “include[s]  the 
species and number of birds taken, the method of take, and a complete narrative 
description  of  the  circumstances  under  which  [it]  determined  an  emergency 
existed,”  and  (2)  “discuss[es]  species  behaviors  that  created  the  hazard  or  risk 
being  addressed;  location  of  the  birds  relative  to  the  aircraft  or  airport 
operations;  duration  of  bird  presence  in  the  area  where  the  emergency  existed; 
[and] timing and amount of practical non‐lethal measures attempted prior to the 
lethal take, as well as results.”  J.A. 1591. 




                                               7 
                                                       




                                     DISCUSSION 

        FOA directs its challenge at the 2014 permit’s emergency‐take 
provision.    According  to  FOA,  50  C.F.R.  §  21.41  does  not  authorize 
FWS to issue a permit that allows the emergency take of a migratory 
bird  irrespective  of  its  species.    Instead,  FOA  argues,  permit 
applicants  like  the  Port  Authority  must  “provide  species[‐]specific 
information”  to  FWS,  and  FWS  may  authorize  the  taking  of  only 
those  species  specifically  listed  on  the  permit.    Contending  that 
FWS’s  alleged  failure  to  abide  by  the  requirements  of  §  21.41  has 
resulted  in  the  Port  Authority’s  unlawful  taking  of  a  number  of 
migratory  birds,  including  three  snowy  owls  killed  in  December 
2013, FOA asks us to invalidate the operative permit as the product 
of  agency  action  that  was  “arbitrary,  capricious,  an  abuse  of 
discretion,  or  otherwise  not  in  accordance  with  law.”    5  U.S.C.  § 
706(2)(A). 

        FOA  concedes  that  if  we  read  §  21.41  as  it  urges,  situations 
might arise in which (1) a migratory bird, of a species not listed on 
the  Port  Authority’s  permit  because  its  presence  at  JFK  was 
unforeseen,  poses  a  direct  threat  to  an  aircraft,  and  (2)  Port 
Authority  officials  are  not  empowered  by  permit  to  take  the  bird 
because  its  species  is  not  listed.6    It  notes  that,  should  such  a 


6 FOA argued in the District Court that a separate regulation, 50 C.F.R. § 21.42, 
empowers  FWS  to  authorize  such  takings  through  a  depredation  order  (not  a 
permit).  But § 21.42 was removed from the Code of Federal Regulations in April 
2015,  and  at  all  events  it  never  authorized  the  issuance  of  a  depredation  order 
based  on  migratory  birds’  posing  a  threat  to  aircraft.    See  50  C.F.R.  §  21.42 




                                             8 
                                                       




situation  come  to  pass,  it  would  likely  be  best  for  Port  Authority 
officials  to  take  the  bird  notwithstanding  their  apparent  lack  of 
authority to do so.  FOA posits that these officials might be shielded 
by  an  affirmative  defense  of  necessity,  and  at  all  events  the 
government would probably decline to prosecute such conduct.   

        We  conclude  that  §  21.41  does  not  place  Port  Authority 
officials  in  the  untenable  position  of  having  to  choose  between 
violating  federal  law  and  deliberately  ignoring  serious  threats  to 
human  safety.    Rather,  the  regulation  plainly  authorizes  FWS  to 
issue  depredation  permits  that  contain  non‐species‐specific 
emergency‐take provisions. 

        FWS’s authority to issue depredation permits under § 21.41 is 
limited  in  certain  respects  by  subsections  (c)  and  (d)  of  that 
provision.    Subsection  (d)  provides,  for  instance,  that  a  permit’s 
duration is limited to one year.  Subsection (c) sets forth conditions 
common  to  all  permits,  such  as  the  prohibition  of  certain  hunting 
practices and mandatory steps for disposing of birds that have been 
killed;  it  also  states  that  depredation  permits  are  subject  to  the 
general conditions set forth in 50 C.F.R. Part 13.  Various provisions 
in Part 13, in turn, further hem in the agency’s permitting authority.  

(authorizing  issuance  of  depredation  orders  “[u]pon  the  receipt  of  evidence 
clearly showing that migratory game birds have accumulated in such numbers in 
a  particular  area  as  to  cause  or  about  to  cause  serious  damage  to  agricultural, 
horticultural,  and  fish  cultural  interests”  (emphasis  supplied)),  abrogated  by 
Migratory  Bird  Permits;  Removal  of  Regulations  Concerning  Certain 
Depredation  Orders,  80  Fed.  Reg.  15689  (Mar.  25,  2015)  (noting  removal  of  the 
former 50 C.F.R. § 21.42). 




                                             9 
                                                    




See, e.g., 50 C.F.R. § 13.21(a) (“No permit may be issued prior to the 
receipt  of  a  written  application  therefor  .  .  .  .”);  id.  §  13.21(c)(1) 
(providing that no permit may be issued to a person who has been 
convicted  of  a  felony  under,  inter  alia,  the  MBTA,  absent  waiver  of 
disqualification  by  the  Director  of  FWS).    But  among  the  express 
limitations  on  FWS’s  discretion  imposed  by  §  21.41(c)–(d)  and  Part 
13, we find nothing to indicate that FWS may not issue a permit that 
contains  an  emergency‐take  provision.    Accordingly,  unless  some 
other feature of the regulatory regime counsels otherwise, we must 
conclude  that  FWS  has  authority  to  issue  permits  of  the  type 
challenged here.   

       FOA  argues  that  this  other  feature  is  found  in  50  C.F.R. 
§ 21.41(b).    This  provision  states  that  an  application  for  a 
depredation  permit  must  contain  the  following  information:  “(1)  A 
description  of  the  area  where  depredations  are  occurring;  (2)  The 
nature of the crops or other interests being injured; (3) The extent of 
such  injury;  and  (4)  The  particular  species  of  migratory  birds 
committing  the  injury.”    According  to  FOA,  that  regulation,  when 
read  in  connection  with  §  21.41(c)(1)—which  provides  that 
“[p]ermittees  may  not  kill  migratory  birds  unless  specifically 
authorized  on  the  permit”—makes  clear  that  a  depredation  permit 
may  not  authorize  the  taking  of  bird  species  not  listed  on  the 
permit’s face.7   


7  FOA  also  argues  that,  in  its  2013  and  2014  permit  applications,  the  Port 
Authority failed to comply with § 21.41(b)(4) by not identifying “[t]he particular 
species of migratory birds committing the injury” at JFK.  FOA Br. 12 (quoting 50 




                                          10 
                                                      




        We  disagree.    Section  21.41(b)  by  its  terms  governs  the 
conduct of applicants, not FWS, and specifies what information must 
be  included  in  the  permit  application,  not  the  permit  itself.    Indeed, 
the provision is styled as a direct address to applicants, to whom it 
gives point‐by‐point instructions for seeking a permit.  See 50 C.F.R. 
§  21.41(b)  (“Submit  application  for  depredation  permits  to  the 
appropriate  Regional  Director  (Attention:  Migratory  bird  permit 
office).    You  can  find  addresses  for  the  Regional  Directors  in  50 
C.F.R.  2.2.    Each  application  must  contain  the  .  .  .  following 
additional  information  .  .  .  .”).    FOA  identifies  no  particular  reason 
why we should read this subsection, contrary to its plain language, 
as a limit on FWS’s authority to issue permits rather than as a means 
to ensure that applicants provide FWS with information germane to 
the  permitting  determination.    See  Florez  v.  Callahan,  156  F.3d  438, 
444–45 (2d Cir. 1998) (a court must give effect to a regulation’s plain 
language).  Section 21.41(b) is a hopelessly slender reed on which to 
rest  the  argument  that  FWS  is  powerless  to  authorize  the  Port 
Authority to take migratory birds that threaten air safety. 



C.F.R. § 21.41(b)(4)).  FOA contends that snowy owls, particularly, should have 
been,  but  were  not,  identified  in  the  applications.    But  the  record  shows  that 
snowy owls were identified in both the 2013 and 2014 applications.  See J.A. 350–
51  (document  entitled  “Supplemental  Information—Renewal  Depredation 
Permit  MB816581‐1,”  dated  January  25,  2013,  listing  “Snowy  owl”  as  a  “bird[  ] 
involved  in  [aircraft]  strikes”);  J.A.  1551  (document  entitled  “Supplemental 
Information—Renewal  Depredation  Permit  MB816581‐1,”  dated  January  28, 
2014,  listing  “Snowy  owl”  among  “Species  of  migratory  birds  causing 
problems”).  




                                            11 
                                                 




       Nor  does  the  language  of  §  21.41(c)(1)  alter  this  conclusion.  
True,  this  subsection  provides  that  permittees  must  “not  kill 
migratory  birds  unless  specifically  authorized  on  the  permit.”    50 
C.F.R. § 21.41(c)(1).  But this is in no way inconsistent with the 2014 
permit’s emergency‐take provision.  The permit authorizes the Port 
Authority, in emergency situations, to “take . . . any migratory birds 
. . . when the migratory birds . . . are posing a direct threat to human 
safety” (that is, a “threat of serious bodily injury or a risk to human 
life”).    J.A.  1591.    The  permit  thus  “specifically  authorize[s],” see  50 
C.F.R.  §  21.41(c)(1),  the  “tak[ing]”  of  migratory  birds  if  certain 
conditions  are  met—and  one  method  of  “tak[ing]”  a  bird  is 
“kill[ing]” it, see ante note 1.   

       It  might  reasonably  be  argued  that  the  term “take”  embraces 
both  lethal  and  non‐lethal  actions,  see  id.,  and  is  therefore  by  itself 
insufficiently  precise  to  satisfy  §  21.41(c)(1)’s  requirement  that  the 
permit “specifically authorize[ ]” the killing of migratory birds.  We 
need not resolve this question.  It is clear in context that, as used in 
the  2014  permit’s  emergency‐take  provision,  the  term  contemplates 
(and  thus  implicitly  authorizes)  the  use  of  lethal  methods.    See  J.A. 
1591  (requiring  that,  following  an  emergency  taking,  the  Port 
Authority file with FWS a report including, among other elements, a 
description  of  the  “timing  and  amount  of  practical  non‐lethal 
measures  attempted  prior  to  the  lethal  take”);  id.  (authorizing 
several  “methods  of  take,”  including  “[s]hotguns”  and  “lethal” 
traps). 




                                       12 
                                                          




        It  is  therefore  clear  that  when  the  Port  Authority  takes  a 
migratory  bird  “in  [an]  emergency  situation[  ]”  because  the  bird 
“pos[es]  a  direct  threat  to  human  safety,”  J.A.  1591,  the  taking 
complies  with  §  21.41(c)(1)’s  command  that  “[p]ermittees  may  not 
kill migratory birds unless specifically authorized on the permit.”  In 
arguing  to  the  contrary,  FOA  reads  into  §  21.41(c)(1)  words  it  does 
not  contain,  producing  a  new  regulation  that  says  something  like, 
“Permittees  may  not  kill  migratory  birds  unless  they  belong  to  a 
species specifically listed on the permit.”  But that language does not 
appear in § 21.41(c)(1), and it is not our business to put it there.  We 
accordingly  reject  the  argument  that  §  21.41  prohibits  FWS  from 
issuing  depredation  permits  containing  non‐species‐specific 
emergency‐take provisions.8   




8 In its reply brief, FOA argues “that FWS did not make the findings required by 
Section 704 of the MBTA before issuing the permit to the Port Authority.”  FOA 
Reply  Br.  8.    Section  704  authorizes  the  Secretary  of  the  Interior,  “having  due 
regard to the zones of temperature and to the distribution, abundance, economic 
value, breeding habits, and times and lines of migratory flight of such birds, to 
determine  when,  to  what  extent,  if  at  all,  and  by  what  means,  it  is  compatible 
with the terms of the conventions to allow . . . taking . . . of any such bird . . . and 
to  adopt  suitable  regulations  permitting  and  governing  the  same.”    16  U.S.C. 
§ 704(a).    To  the  extent  FOA  is  arguing  that  §  704(a)  limits  FWS’s  permitting 
authority in ways not found in 50 C.F.R. § 21.41, it has waived the argument by 
failing  to  include  it  in  its  opening  brief,  which  relies  only  on  §  21.41.    See  EDP 
Med.  Comput.  Sys.,  Inc.  v.  United  States,  480  F.3d  621,  625  n.1  (2d  Cir.  2007).  
Accordingly, we do not consider it here. 




                                               13 
                                             




                              CONCLUSION 

      In  sum,  we  hold  that  FWS  did  not  run  afoul  of  §  21.41  in 
issuing  to  the  Port  Authority  the  2014  depredation  permit.    The 
October  3,  2014  order  of  the  District  Court  is  accordingly 
AFFIRMED. 




                                   14